Title: To Thomas Jefferson from David Bailie Warden, 4 February 1808
From: Warden, David Bailie
To: Jefferson, Thomas


                  
                     Sir, 
                     Paris, 4 Feby 1808.
                  
                  I have the honor of presenting you a Copy of the analysis of the Labors of the Institute, By Cuvier and Delambre. In December last, I transmitted to you, by Mr Sands of New York, Peersons’ Synopsis Plantarum, 2 vol. accompanied with a Copy of my Translation of the Eulogium of Marcus Aurelius, by Thomas, which I took the liberty of inscribing to you. 
                  I am, Sir, with great respect, your most obedt and humble Sert
                  
                     D. B. Warden 
                     
                  
                  
                     [Note by TJ on verso:]
                     
                     
                        
                           authr
                           Maxime de Tyr.
                        
                        
                           himself
                           Cuvier’s eulogium of Priestley
                        
                        
                           
                           the plough
                        
                        
                           
                           machine for measurg. effort
                        
                        
                           Sylvestre 
                           Agricultural transactns. by Revenge
                        
                        
                           
                           Cuvier & Delambre’s Analysis of the works of the Institute
                        
                        
                           himself recd.
                            his transln of Thomas’s Eulog. of Marc. Aurel.
                        
                        
                           not recd. 
                           Peerson’s Synopsis plantarum. 2.v. by mr Sands
                        
                     
                  
                  
                     
                     
                     
                     
                     
                  
               